TH   E.    HOTTL£

          C-OUIU"   Of    APPGAUS
                                                                    rr
           - neeves 3"«snc6       t                     3
2.00   c^oLOitosA   lt)

                                                            —    Za
                                                            lO   —i.—«

                                                            3    -_ -n


                                          fe            §
                                                        I
                                                 SalditT



                                                  TK,


VIA     IA.S.   AAA i




           TiME To        PtUe




                                          I of
                               Cause No . (W-i5-0M.«3i "
                       Tk.;al CovlkT Wo. 2.


                                                                     THe c&agt




TWE STArB of T'^as                                               Saij HwTWNiog


                                                                              p
                                                                                            ro   >"




              Appellant's M°tiom "To gx-rewptuas to



                                        THAT    THIS    riffJ^ABLE   £iMi«T £iCT£nD   THC    T//i/i£

  TO     FIl£   MIS   SftlCF    AnJ     in 5».-.PPC2T   0? HIS   d£QttcST    SHOWS:




        I -    APPtU-AW        is   A

                                           is   kjctt




       '1.


       H      AppEaflM- has wevm wqustBp p6*. ^^ c'v:tc^/0;J. w Mft
        S. APPeU-AMT           WflJ, Bee^ WrfSKeCBSMfc                ,M O




                      crJ U.S. po3T^u mail- Por Oe/-.iAA/iersrri
              AFFlPAf.-

    7.
8. %elM SeeKs * (j.o) ^ ♦d*^ 4* prop^L



                                            ei 11*&4e -\w-e.
             /\jbrf«rn        -(vU




                         pp          THAT
                          dATc



                                                           the"

                          foP-                                    ?0B-




       -   tLeeves
                                                           S*
                                  D«*Tlt rcr




                                                Toes no.




                             10

                                                                  a      \anJjt   op
-pHc                 of




                                               of




                                                       %M
                                               TDLjiON*.
    =!   c: -\




         £    ?
£
         O    r-
         h    m


         1!   H
         2    X